Name: Commission Regulation (EEC) No 306/84 of 6 February 1984 introducing a countervailing charge on clementines originating in Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7 . 2. 84 Official Journal of the European Communities No L 35/ 11 COMMISSION REGULATION (EEC) No 306/84 of 6 February 1984 introducing a countervailing charge on Clementines originating in Morocco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1 035/72 of 1 8 May 1 972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2004/83 (2), and in particular the second subparagraph of Article 27 (2) thereof, tion (EEC) No 31 10/83 (*), the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; Whereas, for Moroccan Clementines, the entry price calculated in this way has remained at least 0,6 ECU below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these Clementines ; Whereas, if the system is to operate normally, the entry price should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate ,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent, Whereas Article 25 ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least 0,6 ECU below the reference price for two consecutive market days, a countervailing charge must be intro ­ duced in respect of the exporting country concerned, save in exceptional circumstances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas Commission Regulation (EEC) No 2512/83 of 7 September 1983 fixing for the 1983/84 marketing year the reference price for Clementines (3) fixed the reference price for products of class I for the period 1 November 1983 to 29 February 1984 at 40,71 ECU per 100 kilograms net ; HAS ADOPTED THIS REGULATION : Article 1 A countervailing charge of 2,74 ECU per 100 kilo ­ grams net is applied to Clementines (subheading 08.02 B I of the Common Customs Tariff) originating in Morocco. Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all repre ­ sentative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Whereas, in accordance with Article 3 ( 1 ) of Regula ­ tion (EEC) No 21 18 /74 (4), as last amended by Regula Article 2 This Regulation shall enter into force on 8 February 1984.(') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 198 , 21 . 7 . 1983 , p. 2. (3) OJ No L 248 , 8 . 9 . 1983, p . 18 . (&lt;) OJ No L 220, 10 . 8 . 1974, p . 20 . 0 OJ No L 303, 5 . 11 . 1983, p. 5 . No L 35/ 12 Official Journal of the European Communities 7. 2 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 February 1984. For the Commission Poul DALSAGER Member of the Commission